DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 30, 2022, the applicants have elected species I (compounds of claim 20) for further prosecution.
3. Claims 1-20 and 30-31 are pending in the application. Claims 2, 13 and 15-16 are withdrawn from further consideration as being drawn to non-elected subject matter.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1, 8, 11-12, 14, 17, 30 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation electron donor ligand for the values of variables L1 and L2, and the claim also recites specific values which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites the broad recitation anions for the values of variables X and X’, and the claim also recites specific values which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 recites the broad recitation hydrocarbon for the values of variables R3, R4, R6 and R7, and the claim also recites specific values which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 30 and 31 recite the broad recitation electron donor ligands for the values of variables L1 and L2, and the claim also recites specific values which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 30 and 31 recite the broad recitation hydrocarbon for the values of variables X, X’, Y and Y’, and the claim also recites specific values which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "variables R9 and R10" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "variables R1 and R2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "variables R9, R10 and structure II" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation " structure III" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation " structure V" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 30, variables R1 and R2 are not defined.
Claim 31 is directed to preparing compounds of claim 1. However, the structure of platinum complexes being prepared in claim 31 lack antecedent basis since these structures can not be made based on structure I of claim 1.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 17-20 and 31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clark (J. of Organometallic Chem.).
Clark discloses platinum complexes and a process for preparing these complexes. The platinum complexes, PtCl2L (L= dppe, dppp and dppb) and a process for preparing these complexes (see page 114, 2nd paragraph, lines 6-7) as well as Pt(dppe), Pt(dppp) and Pt(dppb) disclosed in table 1 on page 112 disclosed by Clark anticipate the instant claims when variable p represents 2-4 in instant claim 17.
              
                           IMPROPER      MARKUSH      GROUP
8. Claims 1, 3-12,14, 17-19 and 30-31 are rejected under doctrine of Improper Markush Grouping since the compounds of structure I lack a common core. In compounds of structure I, the values of variables L1, L2 and R3-R8 are critical for the common core of these platinum complexes.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                 /CHARANJIT AULAKH/                                 Primary Examiner, Art Unit 1625